Per Curiam:

In view of the effect of Chapter 317, Laws of New York of 1934, upon the decree of injunction herein, the decree of the Circuit Court of Appeals is reversed and the cause is remanded to the District Court with direction to dismiss the bill of complaint without prejudice and without costs to either party. Board of Public Utility Comm’rs v. Compania General, 249 U.S. 425; United States v. Hamburg-American Co., 239 U.S. 466, 477, 478; United States v. Alaska S.S. Co., 253 U.S. 113, 116, 117; Railroad Commission v. MacMillan, 287 U.S. 576; Coyne v. Prouty, 289 U.S. 704.